Citation Nr: 0634639	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to restoration of a disability rating in excess 
of 60 percent for congenial heart disease, status post aortic 
valve replacement. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1993 to April 1998.  This matter comes before the Board 
of Veterans' Appeals (Board) from the Salt Lake City Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, the RO proposed a reduction in rating for the 
service-connected heart disorder from 100 percent to 10 
percent.  The actual reduction was to 60 percent in a January 
2003 rating decision, effective April 1, 2003.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that the claim has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level. 38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based. 38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires. 38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO proposed to 
reduce the schedular rating for the veteran's service-
connected congential heart disease, status post aortic valve 
replacement, to a 10 percent rating via an October 2002 
rating decision, and the veteran was notified of such 
proposal via an October 2002 letter.  Subsequently, the RO 
actually reduced the rating for the veteran's service-
connected congential heart disease, status post aortic valve 
replacement to a 60 percent rating effective April 1, 2003 in 
a January 23, 2003 rating decision, and the veteran was 
notified of such reduction via a January 24, 2003 letter.  As 
such, it appears the RO met the requirements of the 
regulation for setting the effective date of the reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination. 
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).

Cardiovascular disabilities, including aortic valve 
replacements, are primarily rated on the basis of the levels 
of the left ventricular ejection fraction or METs (one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute). 38 C.F.R. § 4.104, 
Diagnostic Code (Code) 7016 (2006).  On December 2005 VA 
examination, the examiner reported the veteran's METs, but 
did not order an echocardiogram in conjunction with the 
examination.  The examiner relied upon previous 
echocardiogram results that revealed that the global left 
ventricular size was normal with an estimated ejection 
fraction (EF) between 55-70%.  (see January 2005 
echocardiographic exam report).  The veteran subsequently 
indicated that his heart disorder was worse than what was 
reflected by the January 2005 echocardiographic report.  A 
February 2006 echocardiogram report from the Salt Lake City 
VA Medical Center (VAMC) supported the veteran's contentions 
and showed that the global left ventricular systolic function 
had mild to moderately decreased to an estimated EF between 
40 to 45%.  As such, a new VA examination is indicated that 
is full and complete and will report both the levels of the 
left ventricular ejection fraction and the METs.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2), preceding Diagnostic Code 7000 (2006).

It appears that pertinent medical records remain outstanding.  
The record reflects that the veteran receives continuous 
treatment at the Salt Lake City VAMC.  The last dated record, 
in March 2006, shows that the veteran had a subsequent 
appointment with Cardiology to review his ECHO and Stress 
test results, however, subsequent records have not been 
associated with the claims file.  Since VA records are 
constructively of record (and may have bearing on the 
veteran's claim), they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must obtain a complete 
copy of the veteran's most recent VA 
medical records and associate them with 
the claims folder. 

2.  The AMC/RO should schedule the 
veteran for a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected congenital heart 
disease, status post aortic valve 
replacement.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  All indicated studies, 
including exercise stress testing, 
should be performed, and all findings 
should be reported in detail.  In 
accordance with the latest AMIE 
worksheets for heart disorders the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any heart 
disorder.  The examiner must provide 
specific findings as to any left 
ventricular dysfunction and the 
appellant's current ejection fraction.  
The examiner should also provide 
specific findings as to the workload in 
METs.  If the stress test cannot be 
done for medical reasons, an estimation 
by a medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.  The examiner should also comment 
as to whether or not there is 
congestive heart failure.  The 
rationale for all opinions expressed 
should be provided.  

3.  After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

4.  Following completion of the 
foregoing, the AMC/RO should re-
adjudicate the claims.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



